In an action to recover damages for fraud, defendants appeal from an order of the Supreme Court, Westchester County (Dachenhausen, J.), entered September 23,1980, which denied their motion for summary judgment dismissing the complaint. Order reversed, on the law, with $50 costs and disbursements, defendants’ motion for summary judgment is granted, and the complaint is dismissed. The disclaimer and merger clauses in the contract of sale between the parties, which state in pertinent part that the plaintiff purchasers disclaimed reliance on any representation by the defendant sellers as to the “physical condition” of the premises, are sufficiently specific to bar plaintiffs’ action based on alleged fraudulent misrepresentations by defendants as to the *901structure of the premises, including the boiler and heating systems (cf. Wittenberg v Robinov, 9 NY2d 261). Hopkins, J.P., Titone, Gibbons and Rabin, JJ., concur.